

Exhibit 10.24.1


[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.


EXCLUSIVE LICENSE AGREEMENT
between
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
ACTING THROUGH ITS SANTA BARBARA CAMPUS
and
TRANSPHORM, INC.
for
UC Case No. 2004-163 ("A Novel Device Concept: Polarization Doped Field Effect
Transistor (PolFET)"), et. al.




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article No.  Title
Page


 
 
BACKGROUND
1


 
 
 
1.
DEFINITIONS
2


 
 
 
2.
GRANT OF LICENSE/SCOPE OF LICENSE
4


 
 
 
3.
SUBLICENSES
5


 
 
 
4.
PAYMENT TERMS
8


 
 
 
5.
LICENSE EXECUTION FEE
9


 
 
 
6.
EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES
9


 
 
 
7.
DUE DILIGENCE
10


 
 
 
8.
PROGRESS AND ROYALTY REPORTS
11


 
 
 
9.
BOOKS AND RECORDS
13


 
 
 
10.
TERM
13


 
 
 
11.
TERMlNATION
13


 
 
 
12.
DISPOSITION OF LICENSED PRODUCT ON HAND UPON TERMINATION
14


 
 
 
13.
USE OF NAMES AND TRADEMARKS
14


 
 
 
14.
LIMITED WARRANTY
14


 
 
 
15.
PATENT PROSECUTION AND MAINTENANCE
15


 
 
 
16.
PATENT MARKING
16


 
 
 
17.
PATENT INFRINGEMENT
16


 
 
 
18.
INDEMNIFICATION
17


 
 
 
19.
NOTICES
19


 
 
 
20.
ASSIGNABILlTY
19


 
 
 
21.
NO WAIVER
19


 
 
 
22.
FAILURE TO PERFORM
19


 
 
 
23.
GOVERNING LAWS
20


 
 
 
24.
GOVERNMENT APPROVAL OR REGISTRATION
20


 
 
 
25.
COMPLIANCE WITH LAWS
20


 
 
 
26.
SECRECY
20


 
 
 
27.
MISCELLANEOUS
21







--------------------------------------------------------------------------------





LICENSE AGREEMENT
UC Case No. 2004-163, et. al.
This license agreement ("Agreement") is effective as of September l, 2007
("Effective Date"), by and between The Regents of the University of California,
a Califomia corporation, acting through its Santa Barbara campus having an
Office of Technology & Industry Alliances located at 552 University Avenue,
Trailer #342, Santa Barbara, CA 93106-2055 ("The Regents"), and Transphonn,
Inc., a Delaware corporation, having a principal place of business at 107 S. La
Patera Lane ("Licensee").
BACKGROUND
A.    Certain inventions, generally characterized as follows (collectively, the
"Inventions") were made in the course of research at the University of
California, Santa Barbara and are covered by Licensed Patent Rights, as defined
below:
a)
"A Novel Device Concept: Polarization-Doped Field Effect Transistor," disclosed
in UC Case No. 2004-163 by Dr. Urnesh Mishra, et al.;

b)
"N Polar AIGaN/GaN Enhancement-Mode Field Effect Transistor," disclosed in UC
Case No. 2006-107 by Dr. Umesh Mishra, et al.;

c)
"Fluorine Treatment to Shape the Electric Field in Electron Devices, Passivate
the Dislocations, Point Defects and Enhance the Luminescence," disclosed in UC
Case No. 2006-129 by Dr. Umesh Mishra, et al.;

d)
"A Method to Fabricate III-N Filed Effect Transistors Using Ion Implantation
with Reduced Dopant Activation and Damage Recovery Temperature," disclosed in UC
Case No. 2006-518 by Dr. Umesh Mishra, et al.;

e)
"P-GaN/AIGan/AIN/GaN Enhancement-Mode Field Effect Transistor," disclosed in UC
Case No. 2006-575 by Dr. Umesh Mishra, et al.;

f)
"Gated Electrodes for Electrolysis and Electrosynthesis," disclosed in UC Case
No. 2006-637 by Dr. Umesh Mishra, et al.;

g)
"Polarization-Induced Barriers for N-Face Nitride-Based Electronics," disclosed
in UC Case 2006-648 by Dr. Umesh Mishra, et al.;

h)
"High Breakdown Enhancement Mode GaN-Based HEMTs with Integrated Slant Field
Plate, disclosed in UC Case 2006-730 by Dr. Umesh Mishra, et al.;

i)
"Method for Heteroepitaxia] Growth of High Quality N-Face GaN, InN and AlN Films
and Their Alloys by Metal Organic Chemical Vapor Deposition," disclosed in UC
Case 2007-121 by Dr. Umesh Mishra, et al.;

j)
''N-Face High Electron Mobility Transistors with Low Buffer Leakage and Low
Parasitic Resistance," disclosed in UC Case 2007-269 by Dr. Umesh Mishra, et
al.;





--------------------------------------------------------------------------------




k)
"Method to Fabricate 111-N Semiconductor Devices on the N-Face of Layers Which
Are Grown in the Ill-Face Wafer Bonding and Substrate Removal," disclosed in UC
Case 2007-336 by Dr. Umesh Mishra, et al.;

1)
"A Method Using Low Temperature Wafer Bonding to Fabricate Transistors with
Heterojunctions of Si(Ge) to III-N Materials," disclosed in UC Case 2007-501 by
Dr. Umesh Mishra, et al.; and

B.    Development of the above Inventions was sponsored, in part, by the United
States Office of Naval Research, Air Force Office of Scientific Research and/or
the Department of Defense and as a consequence, this Agreement and the
Inventions are subject to overriding obligations to the United States ("U.S.")
Federal Government under 35 U.S.C. §§ 200-212 and applicable regulations
including a non-exclusive, non-transferable, irrevocable, paid-up license to
practice or have practiced the Invention for or on behalf of the U.S. Government
throughout the world. Inventions sponsored by the U.S. Federal Government are
considered federally funded inventions ("Federally Funded Inventions").
C.    Licensee is a "small business firm" as defined in 15 U.S.C. §632.
D.    Licensee has evaluated the Inventions under a Secrecy Agreement with The
Regents (UC Agreement Control No. 2007-20-0664) with an effective date of March
l, 2007.
E.    Licensee and The Regents have executed a Letter Agreement (UC Agreement
Control No. 2007-30-0519) with an effective date of March 27, 2007.
F.    Licensee wishes to obtain rights from The Regents for the commercial
development, use and sale of products from the Invention, and The Regents is
willing to grant those rights so that the Invention may be developed to its
fullest and the benefits enjoyed by the general public.
G.    Both parties recognize and agree that royalties and payments due under
this Agreement on products, services, methods and sublicenses will be paid by
Licensee on both pending patent applications with Valid Claims and issued
patents.
NOW THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.    DEFINITIONS
1.1    "Affiliate" of Licensee shall mean any entity which, directly or
indirectly, Controls Licensee, is Controlled by Licensee or is under common
Control with Licensee. "Control" means (i) having the actual, present capacity
to elect or appoint a majority of the directors of such affiliate; (ii) having
the power to direct at least fifty percent (50%) of the voting rights entitled
to elect or appoint directors; o·r (iii) in any country where the local law will
not permit foreign equity participation of a majority, ownership or control,
directly or indirectly, of the maximum percentage of such outstanding stock or
voting rights permitted by local law.
1.2    "Agreement" shall have the meaning ascribed to it in the preamble.
1.3    "Effective Date" shall have the meaning ascribed to it in the preamble.


2

--------------------------------------------------------------------------------




1.4    "Field" shall mean the Fields identified for each Invention in Exhibit A
to this Agreement, which is hereby incorporated in full by reference. All other
uses are expressly excluded from this Agreement.
1.5    "Licensed Method" means any process, art or method the use or practice of
which, but for the license granted in this Agreement, would infringe, or
contribute to, or induce the infringement of, a Valid Claim in any country were
they issued at the time of the infringing activity in that country.
1.6    "Licensed Product" means devices, kits, articles of manufacture,
compositions of matter, materials, compounds, components or products the
manufacture, use, sale, offer for sale, or import of which, but for the license
granted in this Agreement, would infringe, or contribute to, or induce the
infringement of, a Valid Claim in any country were they issued at the time of
the infringing activity in that country, or would require the performance of the
Licensed Method.
1.7    "Licensed Service" means the use of Licensed Product or Licensed Method
to provide a service.
1.8    "Licensed Patent Rights" means The Regents' rights and interest in the
claims of the following subject matter:
UC Case Number
Application Number or Patent Number
Filing or Issue Date
2004-163-1
60/614,585
September 29, 2004
2004-163-2
11/241,804
September 29, 2005
2006-107-1
60/717,996
September 16, 2005
2006-107-2
11/523,286
September 18, 2006
2006-129-1
60/736,628
November 15, 2005
2006-129-2
11/599,874
November 15, 2006
2006-518-1
60/894,124
March 9, 2007
2006-575-1
60/941,580
March 21, 2007
2006-637-1
60/866,560
November 20, 2006
2006-648-1
60/940,052
July 11, 2007
2006-730-1
60/822,886
August 18, 2006
2007-121-1
60/866,035
November 15, 2006
2007-269-1
60/908,914
January 3, 2007
2007-336-1
60/908,917
January 3, 2007
2007-501-1
60/915,334
May 1, 2007

and continuing applications thereof including divisions and substitutions (but
excluding continuation-in-part applications to the extent that claims are not
adequately supported in the parent); any patents on said applications including
reissues, reexaminations and extensions; and any corresponding foreign
applications or patents.
1.9    "Net Sales" means the total of the gross invoice prices charged and the
value of any other consideration owed to or received by Licensee and/or
Sublicensees for the sale of Licensed Products or Licensed Services, use of
Licensed Product or performance of Licensed Method. In the case of sales by
Licensee of hydrogen generating systems or power modules sold with other
materials, components or products that do not themselves constitute Licensed
Products, such as set forth in Exhibit C attached hereto


3

--------------------------------------------------------------------------------




("Combination Product(s)"), "Net Sales" shall be calculated as the fair market
value of the Licensed Product had it been sold by itself. However if there are
no relevant sales of such Licensed Products from which such fair market value
can be established, the fair market value shall be a reasonable percentage· of
the actual selling price of the Combination Product, the percentage to be
mutually agreed to by the parties prior to such sales. In all cases the sum of
the following deductions may be taken from the Net Sales or fair market value
(in the case of Combination Products, as established above), but only to the
extent that they actually pertain to the disposition of such Licensed Product
and are separately charged:
i.
reasonable cash or quantity discounts actually allowed;

ii.
sales, use, tariff, import/export duties or other excise taxes imposed on
particular sales (excepting value added taxes and income taxes);

iii.
transportation charges, including insurance; and

iv.
allowances or credits actually granted to customers because of rejections or
returns.

No deductions shall be made for commissions paid to individuals or companies
whether independent sales agents or persons or companies regularly employed by
Licensee, an Affiliate, a joint venture and/or Sublicensee.For purposes of
calculating Net Sales, any distribution or transfer among Licensee, an
Affiliate, a joint venture or Sublicensee for end use by Licensee, an Affiliate,
a joint venture or Sublicensee, Net Sales will be calculated as the price
normally charged for the product if sold by Licensee to independent,
unaffiliated third parties.If a Licensed Product is a part or an optional
component of a system, Licensee agrees that any discounting of price will be
reasonable and will be done uniformly and equally across the system so that the
Licensed Product is not discounted proportionally any more than the system as a
whole.
1.10    "Sublicensee" shall mean any person or entity (including an Affiliate or
joint venture) to which any of the Licensed Patent Rights are sublicensed
pursuant to Article 3 (Sublicenses) of this Agreement.
1.11    Valid Claim" shall mean any pending or issued claim of a Licensed Patent
Right which has not been abandoned, or having been diligently prosecuted, has
not been finally rejected without the right of appeal by the patent office of
the country in which the application has been filed or which is not known to be
unpatentable, or any claim from an issued and unexpired Licensed Patent Right
which has not been revoked or held unenforceable or invalid by a decision of a
court or other governmental authority of competent jurisdiction, and which has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise.
2.    GRANT OF LICENSE/SCOPE OF LICENSE
2.1    Subject to the limitations set forth in this Agreement, The Regents
grants to Licensee an exclusive or non-exclusive license to the Inventions as
set forth in Exhibit A, in the Field and under the Licensed Patent Rights to
make, have made, use, sell, offer for sale, import or otherwise dispose of
Licensed Products and to perform Licensed Services and to practice Licensed
Method to the extent permitted by law. Licensee's rights under this Agreement
are limited to those expressly granted, and all other rights are reserved to The
Regents.
2.2    The rights granted in this Agreement to Federally Funded Inventions are
subject to any license to the U.S. Government executed by The Regents and to the
overriding obligations to the U.S. Government under 35 U.S.C. §§200-212 and
applicable governmental implementing regulations.


4

--------------------------------------------------------------------------------




2.3    The Regents reserves the right to make and use the Inventions and
associated technology for educational and research purposes, including the
publication of research results and the sharing of such research results, the
Inventions and associated technology with other educational or nonprofit
institutions for their practice of similar scope.
2.4    Licensee may reduce the scope of the license to any Invention (i.e., from
an exclusive to a non-exclusive license) upon ninety (90) days' written notice
to The Regents. In such event, the annual maintenance fees shall be reduced to
an amount equal to the fees paid for other Inventions licensed for a similar
scope as long as such reduction does not reduce the total annual maintenance fee
paid by Licensee under this Agreement for any calendar year, to less than [***],
if exclusive rights are maintained in any Field for any Invention, or [***] if
only non-exclusive licenses are maintained under the Agreement.
3.    SUBLICENSES
3.1    The Regents also grants to Licensee the right to issue sublicenses to
third parties under any or all of the Inventions licensed exclusively or
nonexclusively to Licensee under this Agreement to make, have made, use, sell,
offer for sale, import or otherwise dispose of Licensed Product and to perform
Licensed Services and to practice Licensed Method, as long as there exists at
least one Invention under which Licensee has current exclusive rights under this
Agreement. Affiliates and joint ventures do not have rights to Licensed Patent
Rights under this Agreement and must be issued a valid sublicense pursuant to
this Article 3 (Sublicenses) in order to exercise any of the Licensed Patent
Rights. For the purposes of this Agreement, the operations of all Sublicensees
shall be deemed to be the operations of Licensee, for which Licensee shall be
responsible. To the extent applicable, sublicenses must include all of the
rights of and obligations due to The Regents contained in this Agreement. Every
such sublicense will contain at least the following:
(a)
a statement setting forth the date upon which Licensee's rights, privileges and
license hereunder will expire;

(b)
a statement such that, to the extent applicable, the obligations of this
Agreement will be binding upon Sublicensee as if it were in place of Licensee
except that:

(1)
earned royalty rate and minimum royalties may be at different rates than this
Agreement to the extent permitted by this Agreement; and,

(2)
Sublicensee(s) will be precluded from granting further sublicenses.

(c)
the same provision for indemnification of The Regents as has been provided for
in this Agreement.

3.2    Licensee will promptly provide The Regents with a copy of each sublicense
granted, collect and guarantee payment of all payments due The Regents from
Sublicensees and summarize and deliver to The Regents copies of all reports due
The Regents from Sublicensees.
3.3    Upon termination of this Agreement for any reason, The Regents, at its
sole discretion, will determine whether Licensee will cancel or assign to The
Regents any and all sublicenses.


5

--------------------------------------------------------------------------------




3.4    Licensee will pay to The Regents in respect of all sublicenses granted by
Licensee the following amounts:
(a)
a percentage of any fees (including the cash equivalent of the fair market value
of any non-cash consideration, such as cross licenses and in-kind consideration)
owed to or received by Licensee (e.g., up-front fees, sublicense maintenance
fees, milestone payments or any other sublicense revenues other than royalties)
("Sublicense Fees"), as follows:

1.    [***] percent ([***]%) of Sublicense Fees from any sublicense granted by
Licensee prior to the successful development by Licensee of a working prototype
for each at least one Licensed Product;
2.    [***] percent ([***]%) of Sublicense Fees from any sublicense granted by
Licensee after Licensee's successful development of a working prototype but
before the successful completion of a market-ready prototype for each Initial
Licensed Product; and,
3.    [***] percent ([***]%) of Sublicense Fees from any sublicense granted by
Licensee after Licensee's initiation of commercial marketing for at least one
Licensed Product; and
(b)
Except for sublicense agreements that include only Inventions licensed non­
exclusively by Licensee under this Agreement, for which subparagraph 3.4(b)(l)
rates shall be paid, at Licensee's discretion, either:

1.    earned royalties on Net Sales by Sublicensees at the rates provided for in
Article 6 (Earned Royalties and Minimum Annual Royalties) or [***] percent
([***]%)of the actual sublicense royalty, whichever is greater; or,
2.    a one-time payment of [***] due upon execution of the sublicense; and
[***] percent ([***]%) of the actual sublicense royalty.
3.    if Licensee elects Paragraph 3.4(b)(1) with respect to sublicense payments
upon executing the sublicense, at any time after execution of a sublicense
agreement and upon mutual agreement of the parties hereto, Licensee may make a
one-time payment in an amount to be negotiated by the parties hereto for the
right to convert future sublicense payments from Paragraph 3.4(b)(l) to
Paragraph 3.4(b)(2) rates thereafter, with no refund of payments previously made
by Licensee. In the event the parties hereto agree on the amount of the one-time
payment, the full amount of the payment must be received by The Regents as a
condition precedent of conversion of any payment to Paragraph 3.4(b)(2) rates.
Until the full amount of the agreed-upon one-time payment is made, Licensee
shall continue to pay The Regents Paragraph 3.4(b)(l) rates.
3.5    If, in no less than [***] years after the Effective Date of this
Agreement or January 1, [***], whichever is sooner, The Regents becomes aware of
a third party interested in pursuing commercialization of Licensed Patent Rights
in a field within the rights granted to Licensee that is not being actively
pursued by Licensee ("Unexploited Field") then:
(a)
The Regents may notify Licensee of said third party interest in the Unexploited
Field, subject to confidentiality obligations to said third party.



6

--------------------------------------------------------------------------------




(b)
Licensee may issue a sublicense to said third party in the Unexploited Field
within one hundred and eighty (180) days of notification under (a) above.

(c)
Licensee may provide written notice of its plans to actively pursue the
Unexploited Field as detailed in a business plan similar to the type of plan
that Licensee would provide to its Board of Directors to be provided by Licensee
to The Regents within one hundred and eighty (180) days of notification under
(a) above. The business plan is subject to consent by The Regents, which consent
will not be unreasonably withheld. In the event that The Regents rejects the
business plan, Licensee shall have one additional period of ninety (90) days
from the rejection to issue a sublicense under (b) above or to submit a revised
business plan, provided such plan is submitted within thirty (30) days of
receiving notice of non-consent from The Regents, for reconsideration. Upon
approval by The Regents, Licensee shall implement commercialization of the
Unexploited Field as detailed in the business plan and appropriate due diligence
milestones shall be added to this Agreement.

(d)
If Licensee does not pursue either of the options under (b) or (c) above, then
The Regents, in its sole discretion, may issue an exclusive or non-exclusive
license or option limited to the Unexploited Field to the third party.
Licensee's rights under this Agreement with respect to the Unexploited Field
will, in The Regents' sole discretion, be reduced to non-exclusive or withdrawn
completely from the granted Field. If reduced to a non-exclusive license or
withdrawn completely from the Unexploited Field, all financial terms of this
Agreement shall remain in effect except as set forth in this Section 3.5(d).
This right, if exercised by The Regents, supercedes the rights granted in
Article 2 (Grant of License/Scope of License). In the event that The Regents
exercises its rights under this Paragraph, the annual maintenance fee or minimum
annual royalty for the affected Inventions will be reduced to an amount equal to
the minimal annual royalties paid for other Inventions licensed for a similar
scope as long as such reduction does not reduce the total annual maintenance fee
paid by Licensee under this Agreement for any calendar year to less [***], if
exclusive rights are maintained in any Field for any Invention, or [***] if only
non-exclusive licenses are maintained under the Agreement.

(e)
If Licensee fails to implement the business plan provided under (c) above, then
The Regents, in its sole discretion, may issue an exclusive or non-exclusive
license or option limited to the Unexploited Field to the third party.
Licensee's rights under this Agreement with respect to such Unexploited Field
will, in The Regents' sole discretion, be reduced to non-exclusive or withdrawn
completely from the granted Field. If reduced to a non-exclusive license or
withdrawn completely from the Unexploited Field, all financial terms of this
Agreement shall remain in effect. This right, if exercised by The Regents,
supersedes the rights granted in Article 2 (Grant of License/Scope of License).

(f)
In the event that the Agreement is reduced to a non-exclusive license with
respect to all Inventions included in the Agreement, any sublicenses executed by
Licensee prior to the reduction of the scope of rights shall remain in full
force and effect, but Licensee shall no longer have the right to issue
sublicenses under the License.

4.    PAYMENT TERMS
4.1    Paragraphs 1.4, 1.5, 1.6 and 1.7 define Licensed Method, Licensed
Product, Licensed Service, and Licensed Patent Rights so that royalties and
payments are due and payable on products, methods and services


7

--------------------------------------------------------------------------------




covered by both pending patent applications and issued patents. Royalties and
payments will accrue in each country until the later of (i) the expiry of the
last-to­ expire Valid Claim under Licensed Patent Rights or (ii) the date the
last patent application licensed under this Agreement is abandoned, in that
country and are payable to The Regents when Licensed Method, Licensed Product or
Licensed Service are invoiced or if not invoiced, when delivered to a third
party.
4.2    Licensee will pay to The Regents all earned royalties and other
consideration due and payable to The Regents quarterly on or before February 28
(for the calendar quarter ending December 31), May 31 (for the calendar quarter
ending March 31), August 31 (for the calendar quarter ending June 30) and
November 30 (for the calendar quarter ending September 30) of each calendar
year. Each payment will be for earned royalties and other consideration that has
accrued within Licensee's most recently completed calendar quarter.
4.3    All consideration due The Regents will be payable in United States
dollars by check made out to "The Regents of the University of California" or by
wire transfer to an account designated by The Regents. Licensee is solely
responsible for all bank transfer charges. Checks should reference either the UC
Case Number or the UC Agreement Control Number on the check, and should be sent
to the address indicated in Article 20 (Notices).
4.4    When Licensed Products are sold for monies other than U.S. dollars,
Licensee will first determine the earned royalty in the currency of the country
in which Licensed Product, Licensed Method or Licensed Service was sold and then
convert the amount into equivalent U.S. funds, using the exchange rate quoted in
The Wall Street Journal on the last business day of the reporting period.
4.5    Fees and royalties earned on sales occurring in any country outside the
U.S. may not be reduced by any taxes, fees or other charges imposed by the
government of such country on the payment of royalty income. Notwithstanding the
foregoing, all payments made by Licensee in fulfillment of The Regents' tax
liability in any particular country will be credited against earned royalties or
fees due The Regents for that country.
4.6    If at any time legal restrictions prevent the prompt remittance of
royalties by Licensee from any country where a Licensed Product, Licensed Method
or Licensed Service is sold, then Licensee will convert the amount owed to The
Regents into U.S. funds and will pay The Regents directly from another source of
funds for as long as the legal restrictions apply.
4.7    If any Valid Claim within Licensed Patent Rights is held invalid in a
final decision by a court of competent jurisdiction and last resort and from
which no appeal has or can be taken, then all obligation to pay royalties based
on that Valid Claim or any claim patentably indistinct therefrom will cease as
of the date of final decision. Licensee will not, however, be relieved from
paying any royalties that accrued before the final decision or that are based on
another Valid Claim not involved in the final decision.
4.8    In the event that royalties, rebillings, fees or other payments owed by
Licensee to The Regents are not received by The Regents when due, Licensee will
pay to The Regents interest charges at a rate of ten percent (10%) per annum
calculated from the date payment was due until actually received by The Regents.
4.9    No royalties may be collected or paid on Licensed Product, Licensed
Service or Licensed Method sold to the account of the U.S. Government, or any
agency thereof, as provided for in the license to the U.S. Government.


8

--------------------------------------------------------------------------------




5.    LICENSE EXECUTION FEE
As partial consideration for the rights granted by and undertakings of The
Regents under this Agreement, Licensee will pay to The Regents a license
execution fee of [***], as follows:
Amount
Due Date
[***]
Within fourteen (14) days of the execution of this Agreement
[***]
On or before February 28, 2008
[***]
On or before August 28, 2008

The license execution fee shall be apportioned among the Inventions as set forth
in Exhibit B, which is attached hereto and incorporated in full by reference.
This license execution fee is non­ refundable, non-cancelable and is not
creditable against royalties or other payments due to The Regents.
6.    EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES
6.1    As partial consideration for the rights granted by and undertakings of
The Regents under this Agreement, Licensee will pay to The Regents an earned
royalty of Net Sales based upon the Number of Patents or Pending Patent
Applications that cover a Licensed Product, Licensed Service or Licensed Method
as follows:
Number of Patents or Pensing Patent Applications
Royalty Rate
One or Two
[***]
Three or Four
[***]
Five
[***]
Six
[***]
Seven
[***]
Eight or more
[***]

6.2    Licensee will pay to The Regents minimum annual royalties as follows:
[***];
[***];
[***];
[***];
[***];
[***]; and,
•
[***].



9

--------------------------------------------------------------------------------




The minimum annual royalties shall be apportioned among the Inventions as set
forth in Exhibit B. The minimum annual royalties shall be paid to The Regents as
follows fifty percent (50%) by February 28 of the calendar year in which it is
due and fifty percent (50%) by August 28 of the calendar year in which it is
due. The minimum annual royalty will be credited against the earned royalty due
for the calendar year in which the minimum annual royalty payment was made. The
minimum annual royalties are non-refundable and non-cancelable once due.
7.    DUE DILIGENCE
7.1    For each UC Case, Licensee, upon execution of this Agreement, will
diligently proceed with the development, manufacture and sale of Licensed
Product, Licensed Method and Licensed Service and will diligently market the
same after execution of this Agreement and in quantities sufficient to meet
market demands.
7.2    Licensee will obtain all necessary governmental approvals in each country
where Licensed Products; Licensed Methods and Licensed Services are
manufactured, used, sold, imported or offered for sale.
7.3    Licensee will:
7.3.1    On or before July 31, 2008, successfully acquire no less than [***] in
funding for its operations including, but not limited to, its research and
development activities;
7.3.2    On or before July 31, 2009, successfully acquire no less than [***] in
cumulative funding for its operations including, but not limited to, its
research and development activities;
7.3.3    On or before July 31, 2010, successfully complete: (1) identification
of at least one [***] to be developed by Licensee ("Initial Licensed Products")
including, but not limited to, the identification of adequate specifications
needed for successful commercialization of the Initial Licensed Products; (2) a
detailed market analysis for each Initial Licensed Product; and, (3) submission
of a detailed written report to The Regents detailing the above activity, which
shall be consistent with the type of analysis submitted to Licensee's Board of
Directors on these activities;
7.3.4    On or before July 31, 2011, submit a detailed written progress report
for each Initial Licensed Product that demonstrates clear progress by Licensee
toward the development of a working prototype for each Initial Licensed Product;
7.3.5.    On or before July 31, 2012, successfully complete a working prototype
for each Initial Licensed Product;
7.3.6.    On or before July 31, 2013, successfully complete a market-ready
prototype for each Initial Licensed Product;
7.3.7.    On or before July 31, 2014, initiate commercial marketing of each
Initial Licensed Product with the ability to fill orders for such devices within
a reasonable time frame;
7.3.8.    On or before July 31, 2015, achieve first commercial sales of each
Initial Licensed Product; and,


10

--------------------------------------------------------------------------------




7.3.9.    After first commercial sale, fill the market demand for Licensed
Products, Licensed Methods and Licensed Services following commencement of
marketing and at all times during the period of this Agreement.
7.4    In the event that Licensee is unable to meet any of the deadlines set
forth in Paragraph 7.3, Licensee may request an extension of such missed
deadline. The Regents may request an extension fee at its sole discretion as a
condition of approving the request.
7.5    If Licensee is unable to meet the due diligence requirements set forth
above for a given UC Case, despite the extensions allowed in Paragraph 7.4, The
Regents, at its sole discretion, has the right and option to either terminate
Licensee's rights under this Agreement with respect to the given UC Case(s) or
reduce Licensee's exclusive license to a non-exclusive license for that UC
Case(s). If Licensee's right in any UC Case(s) hereunder is reduced to a
non-exclusive license, all financial terms of this Agreement shall remain in
effect, except that the minimum royalties will be reduced proportionately
considering the number of exclusive licenses on UC Case(s) that remain as set
forth in Paragraph 2.4 above. This right, if exercised by The Regents,
supersedes the rights granted in Article 2 (Grant of License/Scope of License).
7.6    To exercise either the right to terminate this Agreement or to reduce the
exclusive license granted to Licensee to a non-exclusive license for lack of
diligence required in this Article 7 (Due Diligence), The Regents will give
Licensee written notice of the deficiency. Licensee thereafter shall have ninety
(90) days to cure the deficiency. If The Regents has not received written
tangible evidence satisfactory to The Regents that the deficiency has been cured
by the end of the ninety (90)-day period, then The Regents may, at its sole
option, terminate Licensee's rights under this Agreement with respect to the
given UC Case(s) immediately without obligation to provide sixty (60) days'
notice as set forth in Article 11 (Termination) or reduce the exclusive license
granted to Licensee to a non-exclusive license with respect to the given UC
Case(s) by giving written notice to Licensee.
8.    PROGRESS AND ROYALTY REPORTS
8.1    Beginning March 31, 2008, and semi-annually thereafter, Licensee will
submit to The Regents a written progress report covering Licensee's (and any
Sublicensee's) activities, in the previous two calendar quarters, related to the
development and testing of all Licensed Product and the obtaining of the
governmental approvals necessary for marketing and selling Licensed Products,
Licensed Method and Licensed Services. Progress reports are required for each
Licensed Product, Licensed Method and Licensed Service until the first
commercial sale of that Licensed Product, Licensed Method or Licensed Service
occurs in the U.S. and will be again required if commercial sales of such
Licensed Product, Licensed Method or Licensed Service are suspended or
discontinued for a period of more than six (6) months.
8.2    Progress reports submitted under Paragraph 8.1 will include, but are not
limited to, the following topics:
8.2.1    a statement specifically addressing each diligence requirement of
Article 7 (Due Diligence);
8.2.2    summary of work completed;
8.2.3    key scientific discoveries;
8.2.4    summary of work in progress;
8.2.5    current schedule of anticipated events or milestones;


11

--------------------------------------------------------------------------------




8.2.6    market plans for introduction of Licensed Product, Licensed Method, and
Licensed Service;
8.2.7    a summary of resources (dollar value) spent in the reporting period;
and
8.2.8    Sublicensees' activities relating to the above items, if there are any
Sublicensees.
8.3    Licensee has a continuing responsibility to keep The Regents informed of
the small or large business entity status (as defined by the U.S. Patent and
Trademark Office) of itself and its Sublicensees.
8.4    Licensee will report to The Regents in its immediately subsequent
progress and royalty report the date of first commercial sale of a Licensed
Product, Licensed Method and Licensed Service in each country.
8.5    After the first commercial sale of a Licensed Product, Licensed Method or
Licensed Service anywhere in the world, Licensee will make quarterly royalty
reports to The Regents on or before each February 28 (for the quarter ending
December 31), May 31 (for the quarter ending March 31), August 31 (for the
quarter ending June 30) and November 30 (for the quarter ending September 30) of
each year. Each royalty report will cover Licensee's, and all Sublicensee's, if
any, most recently completed calendar quarter and will show:
8.5.1    the gross invoice prices and Net Sales of Licensed Product, Licensed
Method and Licensed Service;
8.5.2    the number of each type of Licensed Product, Licensed Method or
Licensed Service sold and the actual or average sales price;
8.5.3    a listing of the payments for performance of Licensed Method or
Licensed Service, or use of Licensed Product that contribute to Net Sales;
8.5.4    the royalties, in U.S. dollars, payable hereunder;
8.5.5    the method used to calculate the royalty, specifying all deductions
taken and the dollar amount of each such deduction and, in the case of
Combination Products, the percentage of the actual sales price upon which the
royalty is based;
8.5.6    Licensed Patent Rights covering each Licensed Product, Licensed Method
or Licensed Service;
8.5.7    the Sublicense fees payable;
8.5.8    the amount of the cash equivalent of any non-cash consideration payable
including the method used to calculate the non-cash consideration;
8.5.9    the exchange rates used; and
8.5.9.    the identity and number of Licensed Patent Rights that cover each
Licensed Product, Licensed Service or Licensed Method sold.
8.6    If no sales of Licensed Product, Licensed Method or Licensed Service have
been made during any reporting period, then a statement to this effect is
required.


12

--------------------------------------------------------------------------------




9.    BOOKS AND RECORDS
9.1    Licensee will keep accurate books and records showing all Licensed
Product manufactured, used and/or sold, all Licensed Service provided, and all
charges for performance of Licensed Method or use of Licensed Product under the
terms of this Agreement. Books and records must be preserved for at least five
(5) years from the date of the payment to which they pertain.
9.2    Books and records must be open to inspection by representatives or agents
of The Regents at reasonable times. The Regents shall bear the fees and expenses
of examination but if an error in royalties of more than five percent (5%) of
the total royalties due for any year is discovered in any examination, then
Licensee will bear the fees and expenses of that examination. Licensee will
remit any underpayment as well as reimbursement of fees and expenses for
examination to The Regents within thirty (30) days of the examination results.
10.    TERM
10.1    Unless otherwise tenninated by operation of law or by acts of the
parties in accordance with the tenns of this Agreement, this Agreement will be
in force from the Effective Date until the later of (i) the expiration of the
last-to-expire Valid Claim under the Licensed Patent Rights or (ii) the date the
last patent application licensed under this Agreement is abandoned.
10.2    Any termination of this Agreement will not affect the rights and
obligations set forth in the following Articles:
Paragraph 4.7
Late Payments
Article 5
Execution License Fee
Article 9
Books and Records
Article12
Disposition of Licensed Product on Hand Upon Termination
Article 13
Use of Names and Trademarks
Article 14
Limited Warranty
Paragraph 15.5
Patent Costs (solely with respect to amounts due prior to termination)
Article 18
Indemnification
Article 22
Failure to Perform
Article 26
Secrecy

11.    TERMINATION
11.1    Licensee has the right at any time to terminate this Agreement in whole
or as to any portion of Licensed Patent Rights by giving notice in writing to
The Regents. Such notice of termination will be subject to Article 19 (Notices)
and termination of this Agreement will be effective ninety (90) days from the
effective date of such notice.
11.2    If Licensee fails to perform or violates any term of this Agreement,
then The Regents may give written notice of default ("Notice of Default") to
Licensee. If Licensee fails to repair the default within ninety (90) days of the
effective date of Notice of Default, then The Regents may terminate this
Agreement and its licenses by a second written notice ("Notice of Termination").
If a Notice of Termination is sent to Licensee, then this Agreement will
automatically terminate on the effective date of that notice. Such


13

--------------------------------------------------------------------------------




termination will not relieve Licensee of its obligation to pay any fees owing at
the time of the effective date of termination and will not impair any accrued
right of The Regents. These notices are subject to Article 19 (Notices).
11.3    This Agreement shall automatically terminate, without the obligation to
provide notice, upon the filing of a petition for relief under the United States
Bankruptcy Code by or against Licensee as a debtor or alleged debtor.
11.4    This Agreement shall automatically terminate without the obligation to
provide ninety (90) days' notice as set forth in Paragraph 11.2 upon Licensee's
filing of a claim that in any way includes the assertion that any portion of
Licensed Patent Rights is invalid or unenforceable, where such filing is made by
Licensee, a third party on behalf of Licensee or a third party at the written
urging of Licensee.
11.5    Any termination under this Article 11 (Termination) does not relieve
Licensee of any obligation or liability accrued under this Agreement prior to
termination, or rescind any payment made to The Regents or anything done by
Licensee prior to the time termination becomes effective. Tennination does not
affect in any manner any rights of The Regents ari1.ing under this Agreement
prior to termination.
12.    DISPOSITION OF LICENSED PRODUCT ON HAND UPON TERMINATION
Upon termination of this Agreement, Licensee is entitled to dispose of all
previously made or partially made Licensed Product, but no more, within a period
of one hundred and twenty (120) days provided that the sale of Licensed Product
is subject to the tenns of this Agreement, including, but not limited to, the
rendering of reports and payment of royalties required under this Agreement.
13.    USE OF NAMES AND TRADEMARKS
13.l    Nothing contained in this Agreement confers any right to use in
advertising, publicity or other promotional activities any name, trade name,
trademark or other designation of either party hereto (including contraction,
abbreviation or simulation of any of the foregoing). Unless required by law, the
use by Licensee of the name "The Regents of the University of California" or the
name or !ogo of any campus of the University of California is prohibited.
13.2    The Regents is free to release to the inventors and senior
administrators employed by The Regents the terms and conditions of this
Agreement and shall request that such terms and consideration be kept in
confidence in accordance with the provisions ofthis Article 13.
14.    LIMITED WARRANTY
14.1    The Regents warrants to Licensee that it has the lawful right to grant
this license.
14.2    This license and the associated Inventions are provided WITHOUT WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. THE REGENTS MAKES NO REPRESENTATION OR WARRANTY THAT THE
INVENTIONS, LICENSED PATENT RIGHTS, LICENSED PRODUCT, LICENSED SERVICE OR
LICENSED METHOD WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHT.
14.3    IN NO EVENT MAY THE REGENTS BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE
INVENTIONS, LICENSED SERVICE, LICENSED METHOD, OR LICENSED PRODUCT.


14

--------------------------------------------------------------------------------




14.4    This Agreement does not:
14.4.1    express or imply a warranty or representation as to the validity or
scope of any Licensed Patent Rights;
14.4.2    express or imply a warranty or representation that anything made,
used, sold, offered for sale or imported or otherwise disposed of under any
license granted in this Agreement is or will be free from infringement of
patents of third parties;
14.4.3    obligate The Regents to bring or prosecute actions or suits against
third parties for patent infringement except as provided in Article 17 (Patent
Infringement);
14.4.4    confer by implication, estoppel or otherwise any license or rights
under any patents of The Regents other than Licensed Patent Rights as defined in
this Agreement, regardless of whether those patents are dominant or subordinate
to Licensed Patent Rights; or
14.4.5    obligate The Regents to furnish any know-how not provided in Licensed
Patent Rights.
15.    PATENT PROSECUTION AND MAINTENANCE
15.1    As long as Licensee has paid patent costs as provided for in this
Article 15 (Patent Prosecution and Maintenance), The Regents shall diligently
endeavor to prosecute and maintain the U.S. and foreign patents comprising
Licensed Patent Rights using counsel of its choice, and The Regents shall
provide Licensee with copies of all relevant documentation so that Licensee may
be informed of the continuing prosecution, and Licensee agrees to keep this
documentation confidential. The Regents' counsel will take instructions only
from The Regents, and all patents and patent applications under this Agreement
will be assigned solely to The Regents.
15.2    The Regents shall use reasonable efforts to amend any patent application
to include claims reasonably requested by Licensee to protect the Licensed
Products and Licensed Services contemplated to be sold under this Agreement.
15.3    For each UC Case, Licensee will bear 1/N (where "N" is equal to the
total number of licensees required to reimburse The Regents for such UC Case) of
the costs of preparing, filing, prosecuting and maintaining all U.S. and foreign
patent applications contemplated by this Agreement. Costs billed to or incurred
by The Regents will be rebilled to Licensee and are due within thirty (30) days
of rebilling by The Regents. These costs include patent prosecution costs for
the Inventions incurred by The Regents prior to the execution of this Agreement
and any patent prosecution costs that may be incurred for patentability opinions
authorized by Licensee, re-examination, re-issue, interferences, oppositions, or
inventorship determinations. In the event The Regents licenses one or more
Inventions to a third party(ies), The Regents shall seek reimbursement of a pro
rata share of all patent costs incurred for such Inventions from the third party
licensee(s).
15.4    Licensee may request The Regents to obtain patent protection on the
Inventions in foreign countries if available and if it so desires. Licensee will
notify The Regents of its decision to obtain or maintain foreign patents not
less than ninety (90) days prior to the deadline for any payment, filing or
action to be taken in connection therewith. This notice concerning foreign
filing must be in writing and must identify the countries desired. The absence
of such a notice from Licensee to The Regents will be considered an election not
to obtain or maintain foreign rights.


15

--------------------------------------------------------------------------------




15.5    Licensee's obligation to underwrite and to pay patent prosecution costs
will continue for so long as this Agreement remains in effect, but Licensee may
terminate its obligations with respect to any given patent application or patent
upon ninety (90) days' written notice to The Regents. The Regents may prosecute
and maintain such application(s) or patent(s) at its sole discretion and
expense, but Licensee will have no further right or licenses under the patent or
application for which such obligations were terminated, without impact upon
licenses under any other patent or application licensed under this Agreement,
whether in the same family or not. Non-payment of patent costs may be deemed by
The Regents as an election by Licensee not to maintain application(s) or
patent(s).
15.6    The Regents may file, prosecute or maintain patent applications at its
own expense in any country in which Licensee has not elected to file, prosecute
or maintain patent applications in accordance with this Article 15 (Patent
Prosecution and Maintenance) and those applications and resultant patents will
not be subject to this Agreement.
16.    PATENT MARKING
Licensee will mark with appropriate patent numbers all Licensed Product made,
used, offered for sale, imported or sold under the terms of this Agreement, or
their containers, in accordance with the applicable patent marking laws.NOTICES
17.    PATENT INFRINGEMENT
17.1    With respect to Licensed Patent Rights licensed exclusively:
17.1.1    In the event that The Regents (to the extent of the actual knowledge
of the licensing professional responsible for the administration of this
Agreement) or Licensee learns of infringement of potential commercial
significance of any patent licensed under this Agreement, the knowledgeable
party will provide the other (i) with written notice of such infringement and
(ii) with any evidence of such infringement available to it (the "Infringement
Notice"). During the period in which, and in the jurisdiction where, Licensee
has exclusive rights under this Agreement, neither The Regents nor Licensee will
notify a possible infringer of infringement or put such infringer on notice of
the existence of any Licensed Patent Rights without first obtaining consent of
the other. If Licensee puts such infringer on notice of the existence of any
Licensed Patent Rights with respect to such infringement without first obtaining
the written consent of The Regents and if a declaratory judgment action is filed
by such infringer against The Regents, then Licensee's right to initiate a suit
against such infringer for infringement under Paragraph 17.1.2 below will
terminate immediately without the obligation of The Regents to provide notice to
Licensee. Both The Regents and Licensee will use their diligent efforts to
cooperate with each other to terminate such infringement without litigation.
17.1.2    If infringing activity of potential commercial significance by the
infringer has not been abated within ninety (90) days follow-ing the date the
Infringement Notice takes effect, Licensee may institute suit for patent
infringement against the infringer. The Regents may voluntarily join such suit
at its own expense, but may not thereafter commence suit against the infringer
for the acts of infringement that are the subject of Licensee's suit or any
judgment rendered in that suit. Licensee may not join The Regents as a party in
a suit initiated by Licensee without The Regents' prior written consent. If, in
a suit initiated by Licensee, The Regents is involuntarily joined other than by
Licensee, Licensee will pay any costs incurred by The Regents arising out of
such suit, including but not limited to, any legal fees of counsel that The
Regents selects and retains to represent it in the suit.
17.1.3    If, within one hundred and twenty (120) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if Licensee


16

--------------------------------------------------------------------------------




has not brought suit against the infringer, The Regents may institute suit for
patent infringement against the infringer. IfThe Regents institutes such suit,
Licensee may not join such suit without The Regents' consent and may not
thereafter commence suit against the infringer for the acts of infringement that
are the subject of The Regents' suit or any judgment rendered in that suit.
17.1.4    Any recovery or settlement received in connection with any suit will
first be shared by The Regents and Licensee equally to cover the litigation
costs each incurred, and next shall be paid to The Regents or Licensee to cover
any litigation costs it incurred in excess of the litigation costs of the other.
In any suit initiated by Licensee, any recovery in excess of litigation costs
will be shared between Licensee and The Regents as follows: (a) for any recovery
other than amounts paid for willful infringement: (i) The Regents will receive
[***] if The Regents [***], (ii) The Regents will receive [***] if The Regents
[***], and (iii) The Regents will receive [***] if The Regents incurred any
litigation costs in connection with the litigation; and (b) for any recovery for
willful infringement, The Regents will receive [***]. In any suit initiated by
The Regents, any recovery in excess of litigation costs will belong to The
Regents. The Regents and Licensee agree to be bound by all determinations of
patent infringement, validity, and enforceability (but no other issue) resolved
by any adjudicated judgment in a suit brought in compliance with this Article 17
(Patent Infringement).
17.1.5    Any agreement made by Licensee for purposes of settling litigation or
other dispute will comply with the requirements of Article 3 (Sublicenses) of
this Agreement. In no event shall Licensee admit liability or wrongdoing on
behalf of The Regents without The Regents' prior written consent.
17.1.6    Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).
17.1.7    Any litigation proceedings will be controlled by the party bringing
the suit, except that The Regents may be represented by counsel of its choice in
any suit brought by Licensee.
17.2.    With respect to any Licensed Patent Rights licensed non-exclusively:
In the event that the Licensee learns of infringement of potential commercial
significance of any patent licensed non-exclusively under this Agreement,
Licensee will provide The Regents (i) with written notice of such infringement
and (ii) with any evidence of such infringement available to it. During the
period in which, and in the jurisdiction where, the Licensee has rights under
this Agreement, the Licensee will not notify a third party (including the
infringer) or put such third party on notice of the existence of any Licensed
Patent Rights without first obtaining the written consent of The Regents.
Licensee will cooperate with The Regents in litigation proceedings instituted
hereunder.
18.    INDEMNIFICATION
18.1    Licensee will (and will require all Sublicensees to) indemnify, hold
harmless and defend The Regents, its officers, employees and agents, the
sponsors of the research that led to the Inventions and the inventors of the
patents and patent applications in Licensed Patent Rights and their employers
against any and all claims, suits, losses, liabilities, damages, costs, fees and
expenses resulting from or arising out of exercise of this license or any
sublicense. This indemnification includes, but is not limited to, any product
liability.
18.2    Licensee, at its sole cost and expense, will insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance as follows or an equivalent program of self-insurance.


17

--------------------------------------------------------------------------------




18.2.1    Commercial Form General Liability Insurance (contractual liability
included) with limits as follows:
Each Occurrence
$1,000,000
Products/Completed Operations Aggregate
$5,000,000
Personal and Advertising Injury
$1,000,000
General Aggregate
$5,000,000

If the above insurance is written on a claims-made form, it will continue for
three (3) years following termination or expiration of this Agreement. The
insurance will have a retroactive date of placement prior to or coinciding with
the Effective Date of this Agreement; and
18.2.2    Worker's Compensation as legally required in the jurisdiction in which
Licensee is doing business.
18.3    The coverage and limits referred to in Paragraphs 18.2.1 and 18.2.2
above will not in any way limit the liability of Licensee under this Article 18
(Indemnification). Upon the execution of this Agreement, Licensee will furnish
The Regents with certificates of insurance evidencing compliance with all
requirements. Such certificates will:
•
Provide for thirty (30) days' (ten (10) days for non-payment of premium) advance
written notice to The Regents of any cancellation of insurance coverage;
Licensee will promptly notify The Regents of any material modification of the
insurance coverage;

•
Indicate that The Regents has been endorsed as an additional insured under the
coverage described above in Paragraph 18.2.1; and

•
Include a provision that the coverage will be primary and will not participate
with, nor will be excess over, any valid and collectable insurance or program of
self­ insurance maintained by The Regents.

18.4    The Regents will promptly notify Licensee in writing of any claim or
suit brought against The . Regents for which The Regents intends to invoke the
provisions of this Article 18 (Indemnification). Licensee will keep The Regents
informed of its defense of any claims pursuant to this Article 18
(Indemnification).
19.    NOTICES
19.1    Any notice or payment required to be given to either party will be
deemed to have been properly given and to be effective as of the date specified
below if delivered to the respective address given below or to another address
as designated by written notice given to the other party:
19.1.1    on the date of delivery if delivered in person;
19.1.2    five (5) business days after the date of mailing if mailed by
first-class certified mail, postage paid; or .


18

--------------------------------------------------------------------------------




19.1.3    on the date of delivery if mailed by any global express carrier
service that requires recipient to sign the documents demonstrating the delivery
of such notice or payment.
In the case of Licensee:
Transphorm, Inc.
107 South La Patera Lane
Goleta, CA 93117
Attention:  Primit Parikh, Chief Operating Officer
 
 
In the case of The Regents:
University of California, Santa Barbara
Office of Technology & IndustryAlliances
552 University Avenue, Trailer #342
Santa Barbara, California 93106-2055
Attention:  Director
RE: UC Case No. 2004-163, et al
 
 
For payments to The Regents:
University of California
Office of Technology Transfer
1111 Franklin Street, 5th Floor
Oakland, CA 94607
Attn:  Finance Administration

20    ASSIGNABILITY
This Agreement may be assigned by The Regents, but is personal to Licensee and
assignable by Licensee only with the written consent of The Regents except if
assigned to an entity that acquires all or substantially all of the business of
Licensee to which this Agreement pertains.
21.    NOWAIVER
No waiver by either party of any default of this Agreement may be deemed a
waiver of any subsequent or similar default.
22.    FAILURE TO PERFORM
22.1    If either party finds it necessary to undertake legal action against the
other on account of failure of performance due under this Agreement, then the
prevailing party is entitled to reasonable attorney's fees in addition to costs
and necessary disbursements.
22.2    Except for Licensee's obligation to make any payments to The Regents
hereunder, the parties shall not be responsible for any failure to perform due
to the occurrence of any events beyond their reasonable control (force majeure),
which render their performance impossible. Either party to this Agreement,
however, will have the right to terminate this Agreement upon thirty (30) days'
prior written notice if either party is unable to fulfill its obligations under
this Agreement due to force majeure for a period of at least one (1) year.
23.    GOVERNING LAWS
THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICT OF LAWS OR TO WHICH PARTY
DRAFTED PARTICULAR PROVISIONS OF THIS AGREEMENT, but the scope and validity of
any patent or patent application will be governed by the applicable laws of the
country of the


19

--------------------------------------------------------------------------------




patent or patent application. Disputes between the parties regarding this
Agreement will utilize only trial courts within California for disputes that go
to court.
24.    GOVERNMENT APPROVAL OR REGISTRATION
If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency,
Licensee will assume all legal obligations to do so. Licensee will notify The
Regents if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement. Licensee will make all
necessary filings and pay all costs including fees, penalties and all other
out-of­ pocket costs associated with such reporting or approval process.
25.    COMPLIANCE WITH LAWS
Licensee will comply with all applicable international, national, state,
regional and local laws and regulations in performing its obligations hereunder
and in its use, manufacture, sale or import of Licensed Products, Licensed
Services or practice of Licensed Method. Licensee will observe all applicable
United States and foreign laws with respect to the transfer of Licensed Products
and related technical data and the provision of Licensed Services to foreign
countries, including, without limitation, the International Traffic in Arms
Regulations (ITAR) and the Export Administration Regulations. Licensee will
manufacture Licensed Products and practice Licensed Method in compliance with
applicable government importation laws and regulations of a particular country
for Licensed Products made outside the particular country in which such Licensed
Products are used or sold.
26.    SECRECY
26.1    With regard to confidential information ("Data"), which can be oral or
written or both, received from The Regents regarding the Inventions, Licensee
agrees:
26.1.1    not to use the Data except for the sole purpose of performing under
the terms of this Agreement;
26.1.2    to safeguard Data against disclosure to others with the same degree of
care as it exercises with its own data of a similar nature, but in no case less
than a reasonable degree of care;
26.1.3    not to disclose Data to others (except to its employees, agents or
consultants who are bound to Licensee by a like obligation of confidentiality)
without the express written permission of The Regents, except that Licensee is
not prevented from using or disclosing any of the Data that:
26.1.3.1    Licensee can demonstrate by written records was previously known to
it;
26.1.3.2    is now or becomes in the future, public knowledge other than through
acts or omissions of Licensee; or
26.1.3.3    is lawfully obtained by Licensee from sources independent of The
Regents.
26.2    The secrecy obligations of Licensee with respect to Data will continue
for a period ending three (3) years from the expiration or termination date of
this Agreement.


20

--------------------------------------------------------------------------------




27.    MISCELLANEOUS
27.1    The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
27.2    This Agreement is not binding on the parties until it has been signed
below on behalf of each party. It is then effective as of the Effective Date.
27.3    No amendment or modification of this Agreement is valid or binding on
the parties unless made in writing and signed on behalf of each party.
27.4    This Agreement and the Secrecy Agreement embodies the entire
understanding of the parties and supersedes all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof. The Letter Agreement (UC Agreement
Control No. 2007-30-0519) covering UC Case Nos. 2004-163, et al. with an
effective date of March 27, 2007 is hereby terminated.
27.5    In case any of the provisions contained in this Agreement is held to be
invalid, illegal or unenforceable in any respect, that invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement and this
Agreement will be construed as if the invalid, illegal or unenforceable
provisions had never been contained in it.
27.6    None of the provisions of this Agreement is intended to create any form
of joint venture between the parties, rights in third parties or rights that are
enforceable by any third party.
27.7    This Agreement may be signed in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same document.


21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, both The Regents and Licensee have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.
TRANSPHORM, INC.
 
THE REGENTS OF THE UNIVERSITY
 
 
 
 
 
By:
/s/ Primit Parikh
 
By:
/s/ Sherylle Mills Englander
 
(Signature)
 
 
(Signature)
 
 
 
 
 
Name:
Primit Parikh
 
Name:
Sherylle Mills Englander
 
 
 
 
 
Title:
Chief Operating Officer
 
Title:
Director,
 
 
 
Technology & Industry Alliances
 
 
 
 
 
Date:
10/11/07
 
Date:
10/12/07



22